Citation Nr: 1014538	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  08-11 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for an acquired psychiatric disorder, to include a 
major depressive disorder with psychotic features.


REPRESENTATION

Appellant represented by:	Charles D. Hankey, Esq.


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1956 to 
August 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in Indianapolis, Indiana that denied the Veteran's 
claim an evaluation in excess of 30 percent disabling for an 
acquired psychiatric disorder, to include a major depressive 
disorder with psychotic features.


FINDING OF FACT

The Veteran's acquired psychiatric disorder, to include a 
major depressive disorder with psychotic features, has been 
manifested by depressed mood, anxiety, nightmares, decreased 
energy and interest in activities and socializing, 
irritability, difficulty adapting to stressful circumstances, 
and occasional auditory and visual hallucinations, with only 
mild-to-moderate impairment of social and occupational 
functioning.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, but no 
more, for an acquired psychiatric disorder, to include a 
major depressive disorder with psychotic features, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9434 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an increased 
evaluation for his service-connected acquired psychiatric 
disorder, to include a major depressive disorder with 
psychotic features, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom., Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

In this case, the Board finds that a VCAA letter dated 
October 2006 fully satisfied the notice requirements of the 
VCAA.  The notice informed the Veteran of what evidence was 
necessary to substantiate his claim, which evidence he was to 
provide to VA, and which VA would make efforts to obtain on 
his behalf.  The letter also described how VA assigns 
disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
treatment records, and private treatment records are all in 
the claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous examination of the Veteran.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence 
of record does not reflect the current state of a veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 
C.F.R. § 3.327(a) (2008).

The Veteran was provided with a VA examination prior to 
filing his claim for an increased evaluation in October 2003.  
After the Veteran filed his claim for an increased evaluation 
in September 2006, he was provided with another examination 
in December 2006.  In addition, a January 2008 medical 
opinion was requested in order to obtain clarification 
regarding the extent to which the Veteran's diagnosed sleep 
apnea is related to his service-connected acquired 
psychiatric disorder, to include a major depressive disorder 
with psychotic features.  The Board notes that all of the 
examiners had an opportunity to review the entire claims 
file.  Also, the October 2003 and December 2006 VA examiners 
personally interviewed and examined the Veteran.  The Board 
finds that the VA examination reports provide the information 
necessary to evaluate the Veteran's disability under the 
applicable rating criteria, including the affect of the 
Veteran's disability on his daily living.  As such, the Board 
finds the above VA examination reports are adequate upon 
which to base a decision with regard to the Veteran's claim.  

There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's acquired 
psychiatric disorder since the December 2006 VA examination.  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate examination was conducted.  VAOPGCPREC 11-95.  As 
such, the Board finds the examination reports are adequate 
upon which to base a decision on the Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports a 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of a veteran.  
38 C.F.R. § 4.3 (2008).

A veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1 (2008).  But where 
service connection has already been established and an 
increase in the disability rating is in issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such 
cases, when the factual findings show distinct time periods 
during which a claimant exhibits symptoms of the disability 
in issue and such symptoms warrant different evaluations, 
staged evaluations may also be assigned.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Veteran's service-connected acquired psychiatric 
disorder, to include a major depressive disorder with 
psychotic features, is evaluated under Diagnostic Code 9434.  
The regulations establish a general rating formula for mental 
disabilities.  38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 
precedes lists of symptoms that are not exhaustive, but 
rather serve as examples of the type and degree of symptoms 
and their effects that would justify a particular rating.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under 38 C.F. R. § 4.130 is not restricted to 
the symptoms provided in the diagnostic code.  Instead, VA 
must consider all symptoms of a claimant's disability that 
affect the level of occupational and social impairment, 
including, if applicable, those identified in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long- term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-
like setting); inability to establish and maintain 
effective relationships.

38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.

As noted above, the Veteran's acquired psychiatric disorder, 
to include a major depressive disorder with psychotic 
features, is currently assigned a disability rating of 30 
percent, effective May 26, 1993.  The Veteran seeks an 
increased rating.

An October 2003 VA examination report (dated about three 
years prior to the Veteran's claim for an increased 
evaluation) reflects findings of dysphoric mood and that the 
Veteran complained of symptoms of decreased energy, 
withdrawal from others, helplessness, nervousness, sleep 
problems, and forgetfulness, although the examiner noted that 
the Veteran's short-term and long-term memory were adequate.  
Further clinical findings are also noted full affect, normal 
concentration, normal speech, casual dress (albeit 
"unusual"), fair judgment and insight, and that the Veteran 
was oriented as to time, place, and person and denied 
suicidal ideation.  The Veteran also reported feeling 
paranoid at times that people were talking about him, 
experiencing occasional auditory hallucinations of someone 
calling his name, and that on two occasions he experienced 
visual hallucinations.  The examiner recorded a diagnosis of 
major depressive disorder with psychotic features, and a GAF 
score of 65.  While the Veteran reported that he felt like 
his symptoms worsened since his last examination (in 1998), 
the examiner opined that any increase in symptomatology 
"appears to be more a cognitive impairment developing."

A December 2006 VA examination report reflects that the 
Veteran reported feeling depressed every day, difficulty 
sleeping, difficulty concentrating, decreased energy and 
interest in activities and socializing, feelings of 
hopelessness, irritability, and having difficulty dealing 
with stressful situations.  Findings of neatly groomed 
appearance, normal speech, thought, and judgment, constricted 
affect, orientation as to time, place, and person were also 
noted.  The Veteran denied suicidal ideation.  He reported 
experiencing auditory hallucinations of someone calling his 
name twice per month, as well as occasional visual 
hallucinations of a cat in his house even though he knew he 
did not have one or seeing a person in his home who he knew 
was not there.  The examiner recorded a diagnosis of major 
depressive disorder, recurrent, with psychotic features, with 
a GAF of 64.  The examiner opined that the Veteran's 
depressive disorder only caused mild to moderate impairment 
in social and occupational functioning, noting that the 
Veteran recently retired after working as a custodian for a 
school system for 36 years, he was currently working part-
time for a car rental company, and he denied any tardiness or 
absences at work.  The Veteran also reported being married 
for 29 years and having friends at church and work.  The 
examiner further opined that while the Veteran's 
hallucinations seemed to cause him some distress, they did 
not appear to impair his ability to function.  With regard to 
the Veteran's dementia, the examiner further opined that the 
Veteran's dementia caused his cognitive impairment, not his 
psychiatric disorder.

In light of the above, the Board concludes that the Veteran's 
acquired psychiatric disorder, to include a major depressive 
disorder with psychotic features, more nearly approximates 
the criteria for an increased rating of 50 percent, but no 
more.

The Board acknowledges private treatment records dated 
September 2005 through January 2008 prepared by Dr. K.N. that 
reflect that the Veteran presented a total of five or six 
times - first for an initial consultation in September 2005, 
the second and third time for psychological testing in 
October 2005, and subsequently following up only once in July 
2006 and again almost two years later in January 2008.  The 
Board finds that these records are entirely consistent with 
the assigning of a 50 percent rating.  

The Board also acknowledges a June 2006 letter from a private 
psychiatrist, Dr. J.T., to the Veteran's primary care 
physician, Dr. C.P.  The Board finds that this June 2006 
private psychiatric treatment record is entirely consistent 
with the assigning of a 50 percent rating, and that the 
Veteran reported many of the same symptoms to Dr. J.T. as he 
had to the VA examiners.  Dr. J.T. noted that the Veteran 
reported symptoms of long standing depression, sleep problems 
(discussed in detail below), occasional hallucinations, and 
forgetfulness.  The Veteran also reported experiencing panic 
attacks and feeling overwhelmed, but the psychiatrist 
indicated that these symptoms were related to the Veteran 
reportedly having been without a car for about three months 
and requiring him to rely on co-workers for rides, which he 
reported caused him to feel terrified he might be fired 
despite having worked for over 35 years for the school system 
and being due to retire in August.  The Veteran also reported 
experiencing auditory hallucinations once or twice per month 
as well as visual hallucinations that were noted as more 
rare.  A diagnosis of a major depressive episode, recurrent 
with psychosis and panic attacks, as well as early cognitive 
dementia/mild cognitive impairment with failure to respond to 
Aricept, was recorded, as well as a total GAF of 50 (for his 
cognitive impairment and psychiatric disorder combined).  

The Board also acknowledges the Veteran's diagnosed mild 
cognitive impairment/early dementia, including reported 
symptoms of memory loss, as well as his diagnosed obstructive 
sleep apnea, to include symptoms of frequent wakening during 
the night.  When it is not possible to separate the effects 
of a service-connected disability from a non-service- 
connected disability, 38 C.F.R. § 3.102 requires that 
reasonable doubt be resolved in the claimant's favor, thus 
attributing such signs and symptoms to the service-connected 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
In the instant case, however, there is competent evidence on 
file which separate the symptomatology of the Veteran's non-
service-connected disabilities (cognitive impairment and 
sleep apnea) from those of his service-connected disability 
(acquired psychiatric disorder).  

A January 2006 letter written by a private neurologist, Dr. 
K.G., to the Veteran's primary care physician (as the Veteran 
was referred for neurological evaluation in October 2005 due 
to his cognitive complaints) reflects a diagnosis of mild 
cognitive impairment/early dementia, and that the neurologist 
attributed the Veteran's complaints of memory loss to his 
cognitive disorder (not the psychiatric disorder).  The Board 
finds the January 2006 private neurological report is 
entirely consistent with the finding of the December 2006 VA 
examiner, who likewise opined that the Veteran's cognitive 
impairment was related to his dementia and not his 
psychiatric disorder.  The Board further finds these two 
opinions to be the most probative evidence of record with 
regard to whether the Veteran's complaints of cognitive 
impairment, to include memory loss, are attributable to his 
psychiatric disorder.  Based on these two records, the Board 
finds that the Veteran's cognitive impairment symptoms, to 
include memory loss, are not related to his service-connected 
psychiatric disorder, to include major depressive disorder 
with psychotic features.  The Board notes that these medical 
records are the only pieces of competent evidence addressing 
this specific issue, and that the Veteran, as a lay person, 
is not competent to opine as to whether his cognitive 
impairment is related to his service-connected psychiatric 
disorder, as such an opinion requires medical expertise.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

With regard to the Veteran's diagnosed sleep apnea, to 
include symptoms of frequent awakening during the night, the 
Board notes that the Veteran submitted copies of private 
treatment records relating to his diagnosed obstructive sleep 
apnea in support of his claim herein for an increased 
evaluation for his psychiatric disorder.  The Board further 
notes that the Veteran filed a separate claim for service 
connection for sleep apnea, which claim was denied by way of 
an unappealed April 2008 RO decision.  See, Private Treatment 
Record, June 2007 (diagnosis of sleep apnea and recommended 
for a c-pap machine).

Also, the Board notes that the RO obtained a January 2008 VA 
medical opinion in connection with the Veteran's claim for an 
increased evaluation for his psychiatric disorder to address 
to what extent the Veteran's sleep apnea, to include symptoms 
of frequent awakening during the night, was attributable to 
his service-connected psychiatric disorder.  The examiner 
opined that the Veteran awakened frequently during the night 
due to his diagnosed sleep apnea, and that the Veteran's 
sleep apnea has no relation to his service-connected 
psychiatric disorder, to include major depressive disorder 
with psychotic features.  The Board finds the January 2008 VA 
examiner's opinion to be the most probative evidence of 
record with regard to whether the Veteran's sleep apnea, to 
include symptoms of frequent wakening during the night, is 
attributable to his psychiatric disorder, as such an opinion 
requires medical expertise, and the Veteran is not competent 
to opine as to matters requiring such.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  In light of the January 
2008 VA examiner's opinion, the Board finds that the 
Veteran's sleep apnea, to include symptoms of frequent 
awakening during the night, is not related to his service-
connected psychiatric disorder, to include major depressive 
disorder with psychotic features.  At the same time, however, 
the Board acknowledges that Veteran is competent to report 
experiencing nightmares of his service in Vietnam, and the 
Board finds such reported nightmares to be related to the 
Veteran's service-connected psychiatric disorder.

In light of the above, the Board finds that the preponderance 
of the medical evidence of record does not support an 
evaluation in excess of 50 percent.  The Veteran has not 
demonstrated, as a result of his service connected 
psychiatric disorder, occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Rather, as noted by 
the December 2006 VA examiner, the Veteran recently retired 
after working as a custodian for a school system for 36 
years, he was working part-time for a car rental company at 
the time of the examination, he denied any tardiness or 
absences at work, and he had been married to his wife for 29 
years and had friends at work and at church.  The examiner 
noted only mild-to-moderate social and occupational 
impairment due to the Veteran's psychiatric disorder.  The 
Board notes that the 50 percent rating criteria contemplates 
greater occupational impairment, with reduced reliability and 
productivity, and that a higher, 50 percent rating is being 
assigned herein based mostly on the Veteran's reported 
symptoms of auditory and visual hallucinations.

The Board acknowledges all of the Veteran's lay contentions, 
including that his symptoms have worsened, and that his 
memory loss and sleep problems are related to his psychiatric 
disorder.  See, e.g., Statement, December 2006; Notice of 
Disagreement, April 2007.  As noted above, the Board finds, 
based on the most probative and competent evidence of record, 
that these disorders and their symptomatology are not related 
to the Veteran's service connected acquired psychiatric 
disorders.  The Board has also considered the Veteran's more 
general assertion that his symptoms have "worsened," and as 
discussed above, the Board has granted a higher, 50 percent 
rating, but no more.

In rendering this decision, the Board has taken into account 
the fact that the Veteran's GAF score was estimated to be 
between 64 and 65 by the VA examiners in October 2003 and 
December 2006, respectively.  According to the GAF scale, 
scores ranging from 61 to 70 represent mild symptoms (such as 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (such as 
occasional truancy, or theft within the household), but 
generally functioning pretty well and having some meaningful 
relationships.  The Board finds that a 50 percent rating not 
only contemplates the degree of disability suggested by the 
GAF scores of 64 to 65, but in fact may even contemplate a 
higher score, as a rating of 50 percent generally 
contemplates moderate symptoms.  While the Board acknowledges 
that the June 2006 letter from the Veteran's private 
psychiatrist reflects a GAF of 50, the Board notes that the 
psychiatrist did not specify to what extent that GAF was 
related to the Veteran's cognitive impairment versus his 
psychiatric disorder.  In fact, the Board notes that the 
December 2006 VA examination report is the only evidence of 
record that specifically assigned separate GAF scores to the 
Veteran's psychiatric disorder and cognitive impairment, 64 
and 60, respectively, and an overall GAF of 60.  Therefore, 
the Board places the most probative weight on the GAF score 
reflected in the December 2006 VA examination report.  At the 
same time, however, the Board ultimately places more 
probative weight on the specific clinical findings noted in 
the VA examination reports dated in October 2003, December 
2006, and January 2008, which, as discussed above, support no 
more than the 50 percent rating currently assigned.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, for the reasons previously discussed, 
the Board concludes that the 50 percent rating assigned 
herein more than adequately contemplates the degree of 
interference in social and work settings resulting from the 
Veteran's acquired psychiatric disorder, to include major 
depressive disorder with psychotic features.  As the 
Veteran's acquired psychiatric disorder, to include major 
depressive disorder with psychotic features, has not 
necessitated frequent periods of hospitalization, has 
resulted in, at most, only mild-to-moderate interference with 
his employment, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability, the Board finds 
that the requirements for an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  As noted by the December 2006 examiner, the Veteran 
recently retired after working as a custodian for a school 
system for 36 years, he was working part-time for a car 
rental company at the time of the examination, he denied any 
tardiness or absences at work, and he had been married to his 
wife for 29 years and had friends at work and at church.  

Finally, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the 
court held that when a claim for an increased rating is 
granted, an effective date may be assigned up to one year 
prior to the date that the application for an increase was 
received if it is factually ascertainable that an increase in 
disability had occurred within that time frame.  See 38 
U.S.C.A. § 5110 (West 2002).  In this case, the Board finds 
that, in light of the fact that the October 2003 and December 
2006 VA examination reports reflect very similar symptoms 
reported by the Veteran, the increased rating of 50 percent 
granted herein is warranted for the entire period beginning 
one year prior to the filing of the Veteran's claim for an 
increased rating on September 6, 2006, as it is factually 
ascertainable that an increase in disability had occurred by 
that time.

In summary, the Board concludes that a preponderance of the 
evidence is in favor of granting an increased disability 
rating of 50 percent for an acquired psychiatric disorder, to 
include major depressive disorder with psychotic features, 
but no more.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 4.3 (2009).  Assignment of staged ratings is not for 
application.  See Hart, 21 Vet. App. at 510.


ORDER

Entitlement to an evaluation of 50 percent disabling for an 
acquired psychiatric disorder, to include a major depressive 
disorder with psychotic features, is granted.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


